     # 2:19-cv-00515-E


                                                                         FILED
 1                                                            CLERK, U.S. DISTRICT C


 2                                                                 DEC - 3 2x19
 3                                                          'ENTHAL DISTRICT O~ C~
                                                            :

 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9 BRIAN SAROM SENG,                           Case No.: 2:19-cv-00515-E
10                Plaintiff,                               } ORDER AWARDING
                                               EQUAL ACCESS TO JUSTICE ACT
11          vs.                                ATTORNEY FEES AND EXPENSES
                                               PURSUANT TO 28 U.S.C. § 2412(d)
12 ANDREW SAUL,                                AND COSTS PURSUANT TO 28
   Commissioner of Social Security,            U.S.C. § 1920
13
             Defendant
14
15
16          Based upon the parties' Stipulation for the Award and Payment of Equal
17 Access to Justice Act Fees, Costs, and Expenses:
18          IT IS ORDERED that fees and expenses in the amount of $3,350.00 as
19 authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20 awarded subject to the terms ofthe Stipulation.
21   DATE: /Zl3~~j
22
                                    H NORABLE CHARLES F. EICK
23                             iJ1VITED STATES MAGISTRATE JUDGE
24
25
26

                                            -1-
